DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

2. Applicant's election with traverse of Group I, Species I, claims 1-17, 19 in the reply filed on 01/12/2022 is acknowledged. The traversal related to Fig. 3 and 4 are found persuasive and therefore claims 1-19 has been considered for examination.


Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/12/2022.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1, 3-9, 11-17, 19 are rejected under 35 U.S.C. 103 as being obvious over Wang et al (US 2019/0267218 A1).


Regarding claim 1: Wang teaches in Fig.1, 4 about a lift pin assembly disposed in an electrostatic chuck ESC [0025], the lift pin assembly (Fig. 4) being configured for implementing de-chucking and lifting of a wafer 107 with respect to a surface of the electrostatic chuck upon completion of a fabrication process, the lift pin assembly comprising:
a lift pin 312;
a lift pin receiving channel 313, one end of the lift pin receiving channel proximal to the wafer being provided with a sealing ring 312 (in Fig. 1, 102 would be the ring shape from top view like Fig. 5,6), an upper surface of the sealing ring being in contact with a back face of the wafer (Fig. 1, top plate 102 as sealing ring and upper surface of 102 is in contact with back surface of wafer 107) during the fabrication process to avoid a gas at the back face of the wafer from entering the lift pin receiving channel (102/313 would avoid gas from 109 showerhead); and
a pressure control device (comprising 314, 316 [0049], Fig. 4 and MFC in Fig. 1) connected to the lift pin receiving channel, for independently controlling a gas pressure in the lift pin receiving channel [0029].


Regarding claims 3, 11: Wang teaches in Fig. 1wherein the sealing ring is integrally formed with the electrostatic chuck.

Regarding claims 4, 12: Wang teaches in Fig. 1 wherein the pressure control device comprises a gas admittance valve 134, a gas discharge valve 156, and a pressure measurement device (through MFC).

Regarding claims 5, 13, 17: Wang teaches in Fig. 5, 6wherein the lift pin receiving
channel is connected to a cooling gas source, the cooling gas source controlling, via the gas admittance valve, a flow rate of the cooling gas entering the lift pin receiving channel.

Regarding claims 6, 14: Wang teaches in Fig. 1 wherein the lift pin receiving channel is connected to a gas discharge region via the gas discharge valve 156.

Regarding claims 7, 17: Wang teaches wherein the pressure measurement device 143 [0031] measures and displays the gas pressure in the lift pin receiving channel.

Regarding claim 8: As explained in claims 1, 5 above, Wang teaches all the limitations including An electrostatic chuck for supporting and fixing a wafer during a fabrication process, the electrostatic chuck comprising:

a lift pin assembly comprising a lift pin and a lift pin receiving channel, the lift pin including a support end proximal to the wafer (Fig. 4); and
a second pressure control device 136  (Fig. 1)connected to the lift pin receiving channel, configured for independently controlling a gas pressure in the lift pin receiving channel.

Regarding claim 9: As explained in claim 1, Wang teaches wherein the lift pin receiving channel comprises a sealing ring, the sealing ring being arranged proximal to a back face of the wafer, an upper surface of the sealing ring being in contact with the back face of the wafer during the fabrication process to avoid a gas at the back face of the wafer from entering the lift pin receiving channel.

Regarding claim 15: Wang teaches in Fig. 1wherein a flow-limiting device is in parallel connection with the gas discharge valve, the flow-limiting device including a flow-limiting valve and/or a flow-limiting hole.

Regarding claim 19: Wang teaches in Fig. 1 about a plasma processing apparatus, comprising a reaction chamber in which the electrostatic chuck according to any one of claim 8 is disposed.

4.	Claims 2, 10 are rejected under 35 U.S.C. 103 as being obvious over Wang et al (US 2019/0267218 A1) in view of Lim et al. (US PGPUB 2004/0095548 A1)

Regarding claims 2, 10: Wang does not explicitly talk about wherein the sealing ring is a projecting portion disposed on an upper surface of the electrostatic chuck, the upper surface of the projecting portion being higher than the upper surface of the electrostatic chuck.

Lim teaches in claim 21 about wherein the sealing ring is a projecting portion disposed on an upper surface of the electrostatic chuck, the upper surface of the projecting portion being higher than the upper surface of the electrostatic chuck.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Lim’s teachings to Wang’s device to prevent leak from the external environment into the enclosed space (Lim, [0023]).

5.	Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Wang et al (US 2019/0267218 A1) in view of Avoyan et al. (US PGPUB 2015/0165492 A1)

Regarding claim 18: Wang does not explicitly talk about wherein a diameter of the support end of the lift pin is greater than a diameter of an opening of the lift pin receiving channel, such that the support end covers the opening of the lift pin receiving channel during the fabrication process, thereby avoiding the cooling gas at the back face of the wafer from entering the lift pin receiving channel.

Avoyan teaches in Fig. 2, [0020] -[0021] about wherein a diameter of the support end of the lift pin is greater than a diameter of an opening of the lift pin receiving channel, such that the 

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Avoyan’s teachings to Wang’s device to prevent access of any media from the backside of the electrostatic chuck (Avoyan, [0021]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897